Citation Nr: 0309409	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-33 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 RO decision which, in 
pertinent part, denied the claim for service connection for a 
nervous condition.  In a May 2002 Board decision, claims for 
compensable evaluations for service-connected hallux valgus 
of the right and left feet were denied.  In addition, the 
Board determined that new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disorder had been presented.  The issue then needed de novo 
review.

As a result of the reopening, in May 2002, the Board 
undertook additional development of the issue currently on 
appeal under regulations that were then in effect.  See 
38 C.F.R. § 19.9 (2002).  Thereafter, those regulations were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  It was held that initial RO review of any 
evidence obtained had to be undertaken.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  However, 
although the veteran did not submit a waiver of RO 
consideration of the additional evidence, the Board notes 
that due to the favorable outcome in this case, there is no 
requirement that the veteran waive RO consideration of such 
evidence.  Thus, the additional development has been 
completed and the case is now ready for appellate 
consideration.  The Board notes that additional medical 
evidence, consisting of VA treatment records and the report 
from the April 2003 VA medical examination were received by 
the Board.  The Board has considered this newly submitted 
evidence in its decision herein.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent evidence of record reflects it is as likely 
as not that the veteran's current bipolar disorder had its 
onset during active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
an acquired psychiatric disorder, diagnosed as bipolar 
disorder, began during active service.  38 U.S.C.A. §§ 1110, 
5100 et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

Moreover, as explained herein, the Board finds that the 
record supports the veteran's claim for service connection 
for an acquired psychiatric disorder.  As the benefit claimed 
on appeal is granted, VA need not take any further action to 
assist the veteran in obtaining evidence necessary to 
substantiate that claim, nor to notify him regarding evidence 
needed to substantiate the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
will be rebuttably presumed for certain chronic diseases, 
including a psychosis, which become manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that the 
veteran was seen in December 1974 with complaints of his eyes 
and head hurting.  The veteran noted that he had been 
drinking excessively for three or four months.  The 
diagnostic impression was headache.  It was noted that the 
veteran was scheduled for a visit to the mental hygiene 
clinic the following Monday.  There is no indication in the 
claims file that the veteran kept the mental hygiene clinic 
appointment.  On service separation examination in January 
1975, his psychiatric system was clinically normal.  

A January 1975 service discharge report notes that the 
veteran was recommended for a General Discharge due to 
unsatisfactory conduct and duty performance.  It was noted 
that he was punished on one occasion for assaulting one of 
his peers and destroying personal property.  It was also 
noted that the veteran was disrespectful to a noncommissioned 
officer on another occasion.  The report reflected that the 
veteran's loud and boisterous conduct was disruptive to his 
unit on several occasions.  His DD Form 214 notes that the 
veteran failed to meet acceptable standards for retention.  

In this case, the Board notes that a claim for service 
connection for manic-depressive disorder and "nerves" was 
received in August 1993.  

May 1993 VA hospital records show that he was admitted after 
reporting complaints of racing thoughts of several days 
duration subsequent to which he took six Excedrin and 
"snorted some coke."  Upon discharge, diagnoses included 
unipolar disorder, cocaine abuse, and personality disorder.  

In support of his claim, the veteran submitted VA clinical 
records dated between February and October 1993 which 
essentially reflected that the veteran received ongoing 
individual and group therapy in the mental hygiene clinic.  
An October 1993 record reflects that the veteran was 
diagnosed with bipolar disorder and was treated with lithium 
for two years.  

In a December 1993 RO decision, service connection for a 
nervous condition was denied on the basis that there was no 
evidence of treatment for such in service or within one year 
of discharge from active duty.  The veteran was notified but 
did not appeal and the determination became final.  

The veteran was afforded a personal hearing at the RO in 
October 1995.  The veteran testified that during service, he 
had many outbursts and arguments with the captain and duty 
officer and was punished a number of times for such behavior.  
He related that he would have been court martialed if he had 
not left the Army, so he left under honorable conditions.  He 
said that after his service discharge, he went to college and 
obtained 30 credits, started working selling beer and other 
things on the beach and went to work at the post office in 
1982 or 1983.  He said that he began to have "outbursts and 
craziness" while working at the post office and was 
subsequently diagnosed as manic-depressive in 1983 or 1984.  

In medical correspondence dated in April 1994, a VA staff 
psychiatrist noted that, as far as could be ascertained, 
there was no history of mental illness in the veteran prior 
to service.  The doctor opined that the personality outbursts 
displayed during service were an early manifestation of the 
veteran's bipolar disorder.  The diagnoses included bipolar 
disorder, with hypomania and questionable substance 
dependence (alcohol and cocaine).  The doctor related that 
although it was impossible to give the duration of the 
condition, the veteran's bipolar disorder did not become 
manifest until service, and caused incompetency while he was 
working at the post office from 1982 to 1985.  

VA hospital records show that the veteran was admitted in 
June 2000 and again in May 2001 for psychiatric symptoms.  
Diagnoses included bipolar disorder.  

VA medical records dated from 1988 to 2001 essentially show 
continuing treatment and medication management for 
psychiatric symptoms.  

On VA examination in April 2003, the veteran related that he 
had had at least six psychiatric hospitalizations for bipolar 
disorder and substance abuse.  The veteran complained of 
severe mood swings, ranging from severe depression to 
euphoria and agitation.  He also reported insomnia, racing 
thoughts, and impaired concentration and attention span.  The 
diagnosis included bipolar disorder, mixed and history of 
polysubstance abuse.  The examiner noted that review of the 
file revealed a history of problems with superiors, including 
shouting and getting into arguments and generally, an 
inability to function during his military service.  The 
examiner related that the veteran's mood was already very 
labile at that time.  It was opined that it seemed extremely 
likely that such behavior was the beginning of bipolar 
disorder which worsened over time and resulted in subsequent 
hospitalizations.  It was noted that the veteran did not 
demonstrate any symptoms of bipolar disorder, but lability of 
mood, anger, and poor impulse control started to become 
manifest during his year in the Army.  The examiner concluded 
that the veteran' bipolar affective disorder had its onset in 
the Army.  

In this case, the evidence of record shows a current 
diagnosis of bipolar disorder.  While no specific psychiatric 
diagnoses were noted during service, the veteran was 
recommended to the mental hygiene clinic for treatment in 
1974.  Moreover, he exhibited extreme behavior which resulted 
in a General Discharge for failure to meet adequate standards 
for retention.  The 2003 VA examiner's opinion related that 
it was extremely likely that the veteran's volatile behavior 
during service was the beginning of bipolar disorder.  The 
examiner concluded that the veteran's bipolar disorder had 
its onset during active service.  In addition, a 1994 VA 
staff psychiatrist opined that the veteran's personality 
outbursts displayed during service were an early 
manifestation of the veteran's bipolar disorder.  

Based upon a thorough review of the evidence of record, as 
summarized above, the Board has concluded that, with 
resolution of reasonable doubt in the veteran's favor, 
service connection for an acquired psychiatric disorder, 
diagnosed as bipolar disorder, is warranted.  Accordingly, 
entitlement to service connection for bipolar disorder is 
granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as bipolar disorder, is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

